EXHIBIT 10.24R

FIRST AMENDMENT TO AFFILIATE ADDENDUM

MEDIA SALES DIVISION

A. CSG Systems, Inc., successor in interest to ComTec Incorporated (“CSG”) and
Time Warner Cable Inc. (“TWC”) entered into that certain Processing and
Production Services Agreement, dated as of June 18, 2003, Document #2294504 (as
amended from time to time, the “Agreement”).

B. Pursuant to the Agreement, CSG and Time Warner Cable Inc. d/b/a Time Warner
Cable Media Sales (“Original Affiliate”) also entered into an Affiliate Addendum
as of November 10, 2009 (CSG Document #2301392) (“Media Sales Addendum”).  

C. Original Affiliate desires to assign its rights and obligations under the
Media Sales Addendum to Time Warner Cable Media Inc. (“New Affiliate”).  CSG,
Original Affiliate and New Affiliate desire to amend the Media Sales Addendum as
set forth in this First Amendment (the “Amendment”).  Upon execution of this
Amendment, any subsequent references to the Media Sales Addendum between the
parties shall mean the Media Sales Addendum as amended by this Amendment.
 Except as amended by this Amendment, the terms and conditions set forth in the
Media Sales Addendum shall continue in full force and effect according to their
terms.

AMENDMENT

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and in the Agreement, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, CSG,
Original Affiliate and New Affiliate agree as follows as of the date of last
signature below (the “Amendment Effective Date”):

 

1.

Section 3, Term, is deleted in its entirety and the following substituted in its
place:

3.  Term.  The term of this Affiliate Addendum shall commence as of the
Effective Date and shall continue until December 31, 2013 (“Term”).  

2. Assignment to New Affiliate.  Original Affiliate hereby assigns all of its
rights and obligations under the Agreement to New Affiliate. New Affiliate
accepts such assignment and assumes all obligations of Original Affiliate under
the Media Sales Addendum.  



 





--------------------------------------------------------------------------------

3.Notices.  Section 7 of the Media Sales Addendum is modified by deleting the
address for Original Affiliate and substituting the following address for New
Affiliate:

Time Warner Cable Media, Inc.

1633 Broadway, 39th Floor

New York, NY 10019

Attn:  President

4.Conflict with Agreement.  To the extent that the terms and conditions of this
Amendment are in conflict with the Media Sales Addendum or the Agreement, the
terms of this Amendment shall control.

5. Counterparts.  This First Amendment to the Media Sales Addendum may be
executed in more than one counterpart, each of which shall be deemed to be an
original and all of which together shall be deemed a single document.

IN WITNESS WHEREOF, CSG, Original Affiliate and New Affiliate cause this First
Amendment to be executed as of the Amendment Effective Date.

 

TIME WARNER CABLE INC.

D/B/A TIME WARNER CABLE

MEDIA SALES (“ORIGINAL AFFILIATE”)

CSG SYSTEMS, INC.  (“CSG”)

By: /s/ Sean Murtagh

By: /s/ Peter E. Kalan

Name: Sean Murtagh

Name: Peter E. Kalan

Title: Group Vice President

Title: President & CEO

Date: Janaury 2, 2013

Date: 1/14/13

TIME WARNER CABLE &NBSP;MEDIA INC. (“NEW AFFILIATE”)

   

By: /s/ Sean Murtagh

   

Name: Sean Murtagh

   

Title: Group Vice President

   

Date: Janaury 2, 2013

   

   

   

   

2  



--------------------------------------------------------------------------------